TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00515-CV



                                    Tommy Mobley, Appellant

                                                v.

                                  Roberta Lee Mobley, Appellees


       FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 425TH DISTRICT
        NO. 10-3451-F425, HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss this appeal with prejudice, explaining

that they have resolved their dispute. We grant the motion and dismiss the appeal with prejudice.

See Tex. R. App. P. 42.1(a)(1).



                                             __________________________________________

                                             Scott K. Field, Justice

Before Justices Puryear, Goodwin and Field

Dismissed on Joint Motion

Filed: February 21, 2014